Citation Nr: 0521531	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed mouth 
disorder.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  




ATTORNEY FOR THE BOARD

C. Kedem, Counsel







INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO.  

The Board remanded this case to the RO in January and August 
2004 for further action and evidentiary development.  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered a mouth injury 
in service or for many years thereafter.  

2.  The veteran currently is not shown to have a mouth 
disorder due to any event or incident of his active service.  

3.  The currently left shoulder disorder is not shown to be 
due to any event or incident in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a mouth disability due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran's left shoulder disability is not due to 
disease or injury that was incurred in or aggravated by 
active service, nor may any arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran, moreover, have been accorded ample opportunity 
to present evidence and argument on his behalf, and the Board 
notes that he elected to forego his right to a hearing.  

Further, by the June 2001, October 2001, January 2004, August 
2004, and February 2005 letters; the October 2002 Statement 
of the Case; and the May 2004 and May 2005 Supplemental 
Statements of the Case, the veteran has been notified of the 
evidence needed to establish the benefits sought.  

The veteran has been advised via the letters, the Statement 
of the Case and the Supplemental Statements of the Case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a June 2005 letter, the veteran indicated that he had no 
further evidence to submit.  He has been afforded medical 
examinations in connection with the issues on appeal.  

Consequently, the Board concludes that VA's statutory duty to 
assist and provide notice to the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows that 
the veteran was injured in a fight in September 1976.  In 
February 1977, the veteran was noted to have been kicked in 
the stomach.  

In April 1977, during service, the veteran received medical 
treatment while intoxicated.  On August 1978 medical 
examination, no relevant disabilities were found.  In 
September 1978, a bruised left shoulder was diagnosed.  

The veteran's left shoulder was examined in November 2001.  
An X-ray study conducted in conjunction with the examination 
revealed a deformity of the distal clavicle with a chip of 
the superior surface of the clavicle at the acromioclavicular 
joint with abnormal widening of the joint.  The radiologist 
opined that the foregoing was caused by remote trauma.  

In March 2004, the veteran stated that his teeth were cracked 
and he received over 100 stitches when he was hit in the 
mouth with brass knuckles during service.  

On a February 2005 VA examination, the examiner diagnosed 
status post September 1978 facial trauma (fight), maxillary 
lip deficiency status post fight, and a history of extensive 
bruxism and fractured teeth.  Mastication impairment was 
moderate.  There was no phonation impairment.  There was no 
bone loss.  

The VA examiner stated that the September 1978 in-service 
report did not have accompanying dental data and the veteran 
indicated that he sought no dental treatment after the 
September 1978 fight.  

The veteran's history of bruxism was "undoubtedly 
contributory and confounding" to the trauma of teeth numbers 
8 and 9.  The examiner opined that it was not possible to 
"qualify the ascription" of service connection in regard to 
the September 1978 trauma because there was no corroborating 
medical or dental data.  

The examiner further indicated that it was likely that 
previous episodes of trauma to the teeth and lip caused 
deformities in the dentition and musculature but it was not 
likely that either were or had been responsible for a 
debilitating mouth disorder.  The final diagnosis was that of 
fractured teeth status post trauma (fight) and maxillary lip 
deformity status post trauma (fight).  

On February 2005 VA examination, the veteran indicated that 
left shoulder symptomatology began in service following 
trauma.  The examiner diagnosed a bruised left shoulder in 
September 1978.  

The examiner opined that with no post 1978 medical 
documentation related to the left shoulder, it was not 
possible to associate the veteran's present recurrent problem 
of left shoulder dislocation with the bruise received in 
service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Regarding the claimed mouth disorder, the February 2005 
examiner indicated that there was no nexus between any trauma 
in service and a debilitating mouth disorder.  As in this 
case, absent a nexus between the claimed disability and any 
event or incident of service, service connection must be 
denied.  38 C.F.R. § 3.303.  

In addition, the Board finds that the competent evidence of 
record does not support the veteran's assertions that the 
currently demonstrated fractures of teeth and the maxillary 
lip deformity are due to trauma in service.  The Board notes 
in this regard that the service medical records are negative 
for complaints or findings referable to a mouth injury or 
related disorder.  Hence, service connection for a claimed 
mouth disorder is not warranted.  

The February 2005 VA orthopedic examiner also opined that 
there was no evidence of a nexus between the shoulder bruise 
noted in service and the currently demonstrated recurrent 
left shoulder dislocation.  Because there is no link 
established by competent evidence, service connection for a 
left shoulder disorder is not warranted.  

Finally, in making the foregoing determinations, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to warrant more 
favorable decisions.  See also 38 C.F.R. § 3.102; Gilbert, 
supra.  



ORDER

Service connection for a mouth disorder is denied.  

Service connection for a left shoulder disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


